DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 5-9) in the reply filed on 6/20/2022 is acknowledged. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5, in line 1, recites the guide is “mounted on an organ”, thus indicating the organ is positively recited by the claim.  Examiner suggests amending the limitation to read the guide is “configured to be mounted on an organ” or similar language.
Claim 5, in line 4, recites the guide is “mounted on the organ”, thus indicating the organ is positively recited by the claim.  Examiner suggests amending the limitation to read the guide is “configured to be mounted on the organ” or similar language.
Claims 6-9 are also rejected because they depend from claim 5.
Claim 6, in line 2, recites a space “where one side of the organ is inserted”, thus indicating the organ is positively recited by the claim.  Examiner suggests amending the limitation to read a space “where one side of the organ is configured to be inserted” or similar language.
Claim 7, in line 2, recites a cap shape “covering one side of the kidney”, thus indicating the kidney is positively recited by the claim.  Examiner suggests amending the limitation to read a cap shape “configured to cover .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, in line 6, recites the inner wall of the guide hole is “slantly formed”.  It is unclear what the term “slantly” includes or does not include, and therefore the bounds of the claim are indefinite.  For examination purposes, this limitation will be considered to mean the inner wall forms some (undefined) angle relative to the guide body.
Claims 6-9 are also rejected because they depend from claim 5.
Claim 7, line 2, recites the guide body is formed in a “cap shape”.  It is unclear what the term “cap shape” includes or does not include, and therefore the bounds of the claim are indefinite.  For examination purposes, this limitation will be considered to mean the guide body has some curvature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (2002/0143326).  
Regarding claim 5, Foley et al. disclose a surgical guide (see at least figure 2) that is capable of being mounted on an organ during a medical operation to guide a surgical instrument to a cutting line surrounding a tumor of the organ1, the surgical guide comprising: a surgical guide body (14) capable of being mounted on the organ, wherein a guide hole (31) is formed on the surgical guide body such that the cutting line is exposed and an inner wall  (26) of the guide hole is slantly formed (because it is approximately perpendicular to the guide body and the tissue being treated).
Regarding claim 6, the surgical guide body forms a space (the opening 31) where one side of the organ is capable of being inserted.
Regarding claim 7, the organ is a kidney2 and the surgical guide body is formed in a cap shape (see the curved configuration shown figure 3B and described at paragraph [0071]) capable of covering one side of the kidney.
Regarding claim 9, the surgical guide body comprises a shape memory alloy (see at least paragraph [0064]) restored to a specified shape in response to a temperature or electricity.
Claims 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belson et al. (9,179,914).  
Regarding claim 5, Belson et al. disclose a surgical guide (see at least figures 16 and 17) that is capable of being mounted on an organ during a medical operation to guide a surgical instrument to a cutting line surrounding a tumor of the organ3, the surgical guide comprising: a surgical guide body (the combination of elements 102 and 104; see figure 17) capable of being mounted on the organ, wherein a guide hole (200) is formed on the surgical guide body such that the cutting line is exposed and an inner wall (112 and 114 define the inner wall) of the guide hole is slantly formed (see at least column 11, lines 12-15 and figure 17).
Regarding claim 6, the surgical guide body forms a space (the opening 200) where one side of the organ is capable of being inserted.
Regarding claim 8, the surgical guide body comprises a mesh (see at least column 5, lines 17-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
        
        2 See footnote 1 above
        3 See footnote 1 above.